689 N.W.2d 228 (2004)
KIRKALDY
v.
RIM
No. 122142.
Supreme Court of Michigan.
November 29, 2004.
SC: 122142, COA: 225735.
By order of May 22, 2003, the application for leave to appeal was held in abeyance pending the decisions in Grossman v. Brown (Docket No. 122458) and Halloran v. Bhan (Docket No. 121523). On order of the Court, the opinions having been issued on July 20, 2004, 470 Mich. 593, 685 N.W.2d 198 (2004), and 470 Mich. 572, 683 N.W.2d 129 (2004), the application is again considered, and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE in part the judgment of the Court of Appeals, and REMAND this case to the Court of Appeals for consideration of the defendants' argument that the statute of limitations was not tolled by the filing of the plaintiffs' defective affidavit of merit and that, as a result, they are entitled to dismissal with prejudice. See Geralds v. Munson Healthcare, 259 Mich.App. 225, 673 N.W.2d 792 (2003).
CAVANAGH and KELLY, JJ., would deny leave to appeal.